Title: To George Washington from the New York Council of Safety, 30 July 1777
From: New York Council of Safety
To: Washington, George



Sir,
State of New York ss; Council of Safety, Kingston, July 30th 1777

We enclose your Excellency the Examination of a prisoner which we have Reason to believe is true, as it exactly corresponds with every other Information that we have received from that Quarter—Our Army is extremely weak, the Country Exhausted, our Neighbours languid—And our People threatned with Invasions on every quarter.
In this State we can only apply to your Excellency to second our endeavours, without which the Enemy will easily accomplish the Object which they have so long & earnestly pursued and obtain full possession of this State.
Governor Clinton will be qualified this day so that your Excellency’s future Requisitions from this State will be directed to him. I have the Honor to be with great respect Your Excellency’s most obedient humble Servant

By Order
Pierre Van Cortlandt Presdt

